     Case 2:21-cv-00168-SVW-MAA Document 15 Filed 03/02/21 Page 1 of 2 Page ID #:52



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12    SANDRA EDMONDS,                          Case No.: 2:21-cv-00168-SVW-MAA
13                Plaintiff,                   Hon. Stephen V. Wilson
14        v.
15                                             ORDER FOR DISMISSAL WITH
      DAVID GRAMERCY LLC, a California         PREJUDICE
      Limited Liability Company; and DOES 1-
16    10,
17                                             Action Filed: January 8, 2021
                  Defendants.                  Trial Date:   Not on Calendar
18

19
20

21

22

23

24

25

26

27

28
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00168-SVW-MAA Document 15 Filed 03/02/21 Page 2 of 2 Page ID #:53



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:

 4          Plaintiff Sandra Edmonds’ (“Plaintiff”) action against Defendant David Gramercy
 5    LLC (“Defendant”) is dismissed with prejudice. Each party will be responsible for their
 6    own fees and costs.
 7

 8

 9

10

11
      Dated:     March 2, 2021
12                                                       Hon. Stephen V. Wilson
                                                         United States District Judge
13                                                       Central District of California
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              2
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
